Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed April 30, 2020 is acknowledged.  Claims 1-13 are amended. Claim 14 is added. Now, Claims 1-14 are pending.

Double Patenting Rejection(s)

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claim 10 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of copending Application No. 16/760,538. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: Claim 10 is directed to an organopolysiloxane cured product which is fully encompassed by that of claim 5 of the copending Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Boardman (WO 2007 047289).
	For Claims 1-4 and 7-10, Boardman discloses a thermally curable and actinic-radiation curable siloxane composition comprising an alkenyl functional polyorganosiloxane, a SiH functional polyorganosiloxane, a first hydrosilylation catalyst activatable by actinic radiation and a second hydrosilylation catalyst activatable by heat but not the actinic radiation. Boardman further discloses a method of producing an organopolysiloxane curd product useful for encapsulating an LED (an optical device) by i) thermally hydrosilylating the alkenyl functional polyorganosiloxane and the SiH functional polyorganosiloxane in the presence of the second hydrosilylation catalyst (e.g., Karstedt catalyst, etc.) to obtain a first encapsulant (semi-cured product), followed by ii) hydrosilylating the first encapsulant in the presence of the first hydrosilylation catalyst (e.g., CH3CpPt(CH3)3, etc.) by actinic radiation to afford a cured product. (page 4, line 1 to page 5, line 23, page 9, line 12 to page 10, line 2 and Example) A suitable alkenyl functional polyorganosiloxane includes 
H2C=CH-SiMe2O-[SiMe2O]80-[SiPh2O]-SiMe2-CH=CH2 that corresponds to Applicant’s average composition formula of R1aR2bSiO(4-a-b)/2, where a = 0.0185 and b = 2.000 (i.e., R10.0185R22.000SiO0.1981/2). As such, a+b = 2.0185 and a/(a+b) = 0.0091 (Example) A suitable SiH functional polyorganosiloxane includes HMe2SiO-[MeHSiO]15-[MePhSiO]15-SiMe2H corresponding to Applicant’s average composition formula (2) of HcR3dSiO(4-c-d)/2, where c = 0.5312 and d = 1.5312 (i.e., H0.5312R31.5312SiO1.9376/2). As such, c+d = 2.0624 and c/(c+d) = 0.2576. (Example) The first encapsulant can be a tacky gel. (page 5, lines 3-16) For Claim 6, the first catalyst (corresponding to Applicant’s catalyst D) and the second catalyst (corresponding to Applicant’s catalyst C) are exemplified as 25 μL aliquot of a solution of 33 mg CH3CpPt(CH3)3 (MW 321) in 1 mL of toluene and 10 mg of a solution of Pt{[H2C=CH-Si(CH3)2]2O (20 wt% platinum in 10 mL heptane), respectively. The amount of the first catalyst would be 0.825 mg (i.e., 2.57 * 10-3 mmol [0.825/321]) in the forgoing 25 μL aliquot. The amount of the second catalyst would be 3.9 mg in the foregoing 10 mg of the solution in light of the following factors: The amount of Pt in the second catalyst would be 51 wt% because the Pt atomic weight is 195 and molecular weight of [H2C=CH-Si(CH3)2]2O is 186 (195/[195+186]). Therefore, the second catalyst of 20 wt% Pt in heptane would contain 39.2 wt% (20/0.51) of the second catalyst in heptane. As such, 10 mL solution of the second catalyst would contain about 3.9 mg (10 * !0-3 * 0.39]) of the second catalyst. Finally, 3.9 mg of the second catalyst would contain 1.02 * 10-2 mmol (3.9/381) of the catalyst. Therefore, the molar ratio of the second catalyst to the first catalyst (corresponding to Applicant’s C/D) would be 6.5.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Boardman.
Boardman discloses a method of producing an organopolysiloxane curd product, supra, which is incorporated herein by reference. Boardman’s SiH functional polyorganosiloxane of HMe2SiO-[MeHSiO]15-[MePhSiO]15-SiMe2H would correspond to Applicant’s average unit formula (3), where f = i = j = k = l = 0, e = 0.0624, g = 0.4688, h = 0.4688 (i.e., MH0.0624DH0.4688D0.4688, MH = HMe2SiO, DH = MeHSiO and D = MePhSiO). As such, e+g+i = 0.5321, e+f = 0.0624, g+h = 0.9376 and i+j = 0. Boardman is silent on the presently claimed values of e+g+i and g+h. However, it is noted that e+g+i value corresponds to the number of SiH moieties, which in turn would affect the crosslinking density of the cured product. Further, once the g value is set in the above e+g+ i value, the g+h value would primarily depend on the h value (i.e., the number of D units that do not contain SiH crosslinking sites) In other words, now the g+h value would also affect the chain length between two crosslinking sites. Notably, the chain length between two crosslinking sites is also directly affect the crosslinking density. As such, the values of e+g+i and g+h are Result-Effective variables. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a SiH functional polyorganosiloxane having whatever e+g+i value and g+h value through routine experimentation in order to afford a cured product having a desired crosslinking density. Especially, Applicant does not show the criticality of such values. 

9.	Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Boardman does not teach or fairly suggest the presently claimed methods for manufacturing a laminate.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 7, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765